[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APRIL 27, 2009
                               No. 08-11648                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 92-00082-CR-008-CAR-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CALVIN BOYD,
a.k.a. Mee Tee,


                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (April 27, 2009)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Demetria Nicole Williams, appointed counsel for Calvin Maurice Boyd, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v.California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and we AFFIRM the district court’s partial

denial of Boyd’s 18 U.S.C. § 3582(c)(2) motion.




                                          2